Exhibit 10.1

EXECUTION COPY
 
 
STOCK PURCHASE AGREEMENT dated as of March 13, 2008 (this "Agreement") among WO
HING LI (the "Seller"), and HUDSON BAY FUND, LP, a Delaware limited partnership
and HUDSON BAY OVERSEAS FUND, LTD., a company with limited liability organized
under the laws of the Cayman Islands (collectively, the "Purchasers").
 
WHEREAS, the Seller owns shares of Ordinary Stock, $0.001 par value per share
(the "Ordinary Stock"), of China Precision Steel, Inc., a Delaware corporation
(the "Company") and is the Chairman of the Board, Chief Executive Officer and
President of the Company.
 
WHEREAS, the Purchasers seek to purchase from the Seller, and the Seller seeks
to sell to the Purchasers, up to Three Million, Five Hundred Twenty Four
Thousand, Eight Hundred Ten (3,524,810) shares of Ordinary Stock currently owned
by the Seller (the "Purchased Shares") in accordance with the terms of this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual benefits
representations, warranties, conditions, covenants and agreements contained
herein, the parties hereto hereby agree as set forth below.
 
ARTICLE I
PURCHASE AND SALE OF THE PURCHASED SHARES
 
1.1  Purchase and Sale of Purchased Shares. 
 
(a) Upon the terms and subject to the conditions set forth herein, on the third
Trading Day (or such other date as is mutually agreed to by the Seller and the
Purchasers) (the "Closing Date") following the satisfaction or waiver of all of
the conditions set forth in Article IV of this Agreement and the earliest of (i)
(the "First Trigger Event") the first time that the average of the Closing Bid
Prices of the Ordinary Stock is at or above $6.234 (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction) for any five (5) consecutive Trading Days during the period
beginning five (5) Trading Days prior to the date hereof and ending forty-five
(45) Trading Days after the date hereof (which period may be extended for up to
two (2) additional forty-five (45) Trading Day periods by the Seller by
delivering a written notice to the Purchasers and thereafter by mutual agreement
among the parties) (such period, as may be extended, the "Pricing Period"), (ii)
(the "Second Trigger Event") if the average of the Closing Bid Prices of the
Ordinary Stock has not been at or above $6.234 (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction) for five (5) consecutive Trading Days during the Pricing Period,
upon delivery by the Purchasers of a written notice to the Seller of its
election to purchase some or all of the Purchased Shares at a purchase price per
share equal to $3.601 (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction), and (iii) (the "Third
Trigger Event") for so long as the average of the Closing Bid Prices of the
Ordinary Stock has not been at or above $6.234 (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction) for five (5) consecutive Trading Days during the Pricing Period,
upon agreement between the Seller and the Purchasers as to the number of
Purchased Shares to be sold by the Seller and purchased by each Purchaser and
the per share purchase price for such shares. Upon the occurrence of (A) the
First Trigger Event, the Seller shall sell to the Purchasers, and the Purchasers
shall purchase from the Seller, the number of Purchased Shares set forth
opposite each Purchaser's name on Schedule I, (B) the Second Trigger Event, the
Seller shall sell to the Purchasers, and the Purchasers shall purchase from the
Seller, the number of Purchased Shares specified in the written notice of the
Purchasers or (C) the Third Trigger Event, the Seller shall sell to the
Purchasers, and the Purchasers shall purchase from the Seller, the number of
Purchased Shares mutually agreed by the Seller and the Purchasers (each, the
"Closing"). Notwithstanding the foregoing, in no event shall the Closing Date be
earlier than three (3) Trading Days after the date hereof.
 

--------------------------------------------------------------------------------


 
(b) As used herein, "Closing Bid Price" means, for any security as of any date,
the last closing bid price for such security on The NASDAQ Capital Market (the
"Principal Market"), as reported by the Bloomberg Financial Markets
("Bloomberg"), or, if the Principal Market begins to operate on an extended
hours basis and does not designate the closing bid price, then the last bid
price of such security prior to 4:00:00 p.m., New York Time, as reported by
Bloomberg, or, if the Principal Market is not the principal securities exchange
or trading market for such security, the last closing bid price of such security
on the principal securities exchange or trading market where such security is
listed or traded as reported by Bloomberg, or if the foregoing do not apply, the
last closing bid price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the "pink
sheets" by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Seller and the
Purchasers. All such determinations to be appropriately adjusted for any share
dividend, share split, share combination or other similar transaction during the
applicable calculation period.
 
(c) As used herein, "Trading Day" means any day on which the Ordinary Stock is
traded on the Principal Market, or, if the Principal Market is not the principal
trading market for the Ordinary Stock, then on the principal securities exchange
or securities market on which the Ordinary Stock is then traded; provided that
"Trading Day" shall not include any day on which the Ordinary Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Ordinary Stock is suspended from trading during the final hour of trading on
such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York Time).
 
1.2  Purchase Price. 
 
Upon the terms and subject to the conditions of this Agreement, at the Closing,
each Purchaser shall pay to the Seller an aggregate amount equal to (a) in the
case of the First Trigger Event, (1) the number of Purchased Shares set forth
opposite such Purchaser's name on Schedule I multiplied by (2) 77% of the
average of the Closing Bid Prices during the five (5) consecutive Trading Days
ending on the Closing Date, (b) in the case of the Second Trigger Event, the
number of Purchased Shares specified by each Purchaser in the written notice is
referred to therein multiplied by $3.601 (as adjusted for any stock dividend,
stock split, stock combination, reclassification or similar transaction) and (c)
in the case of the Third Trigger Event, the number of Purchased Shares mutually
agreed upon, multiplied by the per share purchase price mutually agreed upon, by
the Purchasers and the Seller (in each case, the "Purchase Price").
 
- 2 -

--------------------------------------------------------------------------------


 
1.3  The Closing. 
 
The Closing contemplated hereby shall take place at 10:00 a.m., EST time on the
Closing Date. All actions taken at the Closing shall be deemed to have occurred
simultaneously.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants to the Purchasers as of the date hereof as
set forth below.
 
2.1  Legal Capacity
 
The Seller has the legal capacity and right to execute, deliver, enter into,
consummate and perform this Agreement.
 
2.2  Title to Purchased Shares. 
 
The Seller is the sole record and beneficial owner of the Purchased Shares to be
sold by it pursuant to this Agreement and owns such shares free from all taxes,
liens, claims, encumbrances and charges. There are no outstanding rights,
options, subscriptions or other agreements or commitments obligating the Seller
to sell or transfer the Purchased Shares and the Purchased Shares are not
subject to any lock-up or other restriction on their transfer or on the ability
of the Purchasers to sell or transfer the Purchased Shares (except that the
Purchased Shares are restricted securities and may not be sold by the Purchasers
except pursuant to a registration statement or an exemption from registration).
 
2.3  Authority 
 
The Seller has the requisite power and authority to execute and deliver this
Agreement and to carry out and perform all of its obligations under the terms of
this Agreement, including, without limitation, the full power and authority to
sell and transfer such Purchased Shares. This Agreement has been duly executed
and delivered by the Seller, and this Agreement constitutes the valid and
legally binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
2.4  Accredited Investor Status; Affiliate Status.
 
The Seller is an "accredited investor" as that term is defined in Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended (the "Securities
Act"). The Seller is an "affiliate" of the Company, as such term is defined in
Rule 144 of the Securities Act.
 
- 3 -

--------------------------------------------------------------------------------


 
2.5  Noncontravention. 
 
The execution, delivery and performance by the Seller of this Agreement and the
consummation by the Seller of the transactions contemplated hereby will not (a)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Seller is a party, or (b) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to the Seller, except for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Seller to perform its obligations hereunder.
 
2.6  Consents. 
 
Except for the approvals required to be obtained by Closing in accordance with
Article IV, no consent, approval, permit, order, notification or authorization
of, or any exemption from registration, declaration or filing with, any person
(governmental or private) is required in connection with the execution, delivery
and performance by the Seller of this Agreement or the consummation by the
Seller of the transactions contemplated hereby.
 
2.7  Seller Status.
 
The Seller (a) is a sophisticated person with respect to the sale of the
Purchased Shares; (b) has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
sale of the Purchased Shares; and (c) has independently and without reliance
upon the Purchasers, and based on such information as the Seller has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that the Seller has relied upon the Purchasers' express representations,
warranties and covenants in this Agreement. The Seller acknowledges that the
Purchasers have not given the Seller any investment advice, credit information
or opinion on whether the sale of the Purchased Shares is prudent.
 
2.8  Absence of Litigation.
 
There is no action, suit, claim, proceeding, inquiry or investigation before or
by any court, public board, government agency or self regulatory organization or
body pending or, to the knowledge of the Seller, threatened against or affecting
the Seller that could reasonably be expected to have a material adverse affect
on the ability of the Seller to perform its obligations hereunder.
 
2.9  No Brokers.
 
Other than Primary Capital, LLC (the "Agent"), whose fees, in the amount of 2.5%
of the Purchase Price, shall be paid by the Seller, directly from the Escrow
Account when the assets in the Escrow Account are otherwise to be released to
the Seller. The Seller has taken no action that would give rise to any claim by
any person for brokerage commissions, finder's fees or similar payments relating
to this Agreement or the transactions contemplated hereby.
 
- 4 -

--------------------------------------------------------------------------------


 
2.10  Outstanding Amounts.
 
The Seller has paid any and all amounts and charges due and owing to the Company
with respect to the Purchased Shares and there are no unpaid amounts or charges
claimed to be due to the Company from the Seller with respect to the Purchased
Shares.
 
2.11 Material Nonpublic Information.
 
The Seller confirms that neither it, the Company nor any other person or entity
acting on either of their behalf has provided any of the Purchasers or their
respective agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, non-public information. The
Seller further confirms that its is not selling the Purchase Shares hereunder on
the basis of material non-public information. The Seller understands and
confirms that each of the Purchasers will rely on the foregoing representations
in effecting transactions in securities of the Company.
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
Each Purchaser severally and not jointly, represents and warrants to the Seller
as of the date hereof as set forth below.
 
3.1  Organization and Existence.
 
Such Purchaser is an entity duly organized and validly existing under the laws
of the jurisdiction of its formation.
 
3.2  No Public Sale or Distribution.
 
Such Purchaser is acquiring the Purchased Shares in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act, and such Purchaser does
not have a present arrangement to effect any distribution of the Purchased
Shares to or through any person or entity; provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Purchased Shares for any minimum or other specific term and reserves the right
to dispose of the Purchased Shares at any time in accordance with or pursuant to
a registration statement or an exemption under the Securities Act.
 
3.3  Accredited Investor Status.
 
Such Purchaser is an "accredited investor" as that term is defined in Rule
501(a) of Regulation D under the Securities Act.
 
- 5 -

--------------------------------------------------------------------------------


 
3.4  Authority.
 
Such Purchaser has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Purchaser and shall
constitute the legal, valid and binding obligation of such Purchaser enforceable
against it in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
3.5  Noncontravention.
 
The execution, delivery and performance by such Purchaser of this Agreement and
the consummation by such Purchaser of the transactions contemplated hereby will
not (a) result in a violation of the organizational documents of such Purchaser,
(b) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or (c)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Purchaser,
except in the case of clauses (b) and (c) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Purchaser to perform its obligations hereunder.
 
3.6  Purchaser Status.
 
Such Purchaser (a) is a sophisticated person with respect to the sale of the
Purchased Shares; (b) has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
purchase of the Purchased Shares; and (c) has independently and without reliance
upon the Seller, and based on such information as such Purchaser has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that such Purchaser has relied upon the Seller's express representations,
warranties and covenants in this Agreement. Such Purchaser acknowledges that the
Seller has not given such Purchaser any investment advice, credit information or
opinion on whether the purchase of the Purchased Shares is prudent.
 
3.7  Absence of Litigation.
 
There is no action, suit, claim, proceeding, inquiry or investigation before or
by any court, public board, government agency or self-regulatory organization or
body pending or, to the knowledge of such Purchaser, threatened against or
affecting such Purchaser that could reasonably be expected to have a material
adverse affect on the ability of such Purchaser to perform its obligations
hereunder.
 
3.8  No Brokers.
 
Such Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finder's fees or similar payments relating to
this Agreement or the transactions contemplated hereby.
 
- 6 -

--------------------------------------------------------------------------------


 
ARTICLE IV
CONDITIONS TO CLOSING
 
4.1  Conditions to the Seller's Obligation to Sell.
 
The obligation of the Seller hereunder to sell the Purchased Shares to the
Purchasers on the Closing Date is subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, provided, that these
conditions are for the Seller's sole benefit and may be waived by the Seller at
any time in its sole discretion by providing the Purchasers with prior written
notice thereof:
 
(a) Such Purchaser shall have delivered (i) 90% of the Purchase Price to the
Seller (less any amounts withheld by a Purchaser pursuant to Section 5.2) by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Seller and (ii) 10% of the Purchase Price to the Escrow Account
(as defined below) by wire transfer of immediately available Funds pursuant to
wire instructions provided by the Escrow Agent (as defined below).
 
(b) The representations and warranties of the Purchasers shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Purchasers shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.
 
(c) The First Trigger Event, the Second Trigger Event or the Third Trigger Event
shall have occurred.
 
4.2  Conditions to each Purchaser's Obligation to Purchase.
 
The obligation of each Purchaser hereunder to purchase the Purchased Shares on
the Closing Date is subject to the satisfaction, on or before the Closing Date,
of each of the following conditions, provided, that these conditions are for
each Purchaser's sole benefit and may be waived by such Purchaser at any time in
its sole discretion by providing the Seller with prior written notice thereof:
 
(a) The Seller shall have caused the Purchased Shares to be delivered to the
Purchasers in the denominations and registered in the names requested by the
Purchasers.
 
(b) The representations and warranties of the Seller shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Seller shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Seller at or prior to the Closing Date.
 
(c) The Seller shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Purchased Shares.
 
- 7 -

--------------------------------------------------------------------------------


 
(d) The First Trigger Event, the Second Trigger Event or the Third Trigger Event
shall have occurred and, with respect to the First Trigger Event, the average of
the Closing Bid Prices of the Ordinary Stock shall have been at or above $6.234
(as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction) for the five (5) consecutive Trading
Days ending on the Closing Date.
 
ARTICLE V
COVENANTS
 
5.1  Disclosure of Transactions and Other Material Information.
 
The Seller shall cause the Company, on or before 9:00 a.m., New York City time,
on the first Trading Day after the date of this Agreement, (A) to issue a press
release (the "Press Release") reasonably acceptable to the Purchasers disclosing
all material terms of the transactions contemplated hereby and (B) to file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by this Agreement, the Escrow Agreement and the Registration Rights Agreement in
the form required by the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), and attaching as exhibits to such filing (including all
attachments, the "8-K Filing"). From and after the issuance of the Press
Release, no Purchaser shall be in possession of any material, nonpublic
information received from the Seller or any person or entity acting on its
behalf (including the Company, any of its subsidiaries or any of its respective
officers, directors, employees or agents) that is not disclosed in the Press
Release. The Seller shall not, and shall cause the Company and each of the
Company's subsidiaries and each of their respective officers, directors,
employees and agents, not to, provide the Purchasers with any material,
nonpublic information regarding the Company or any of its subsidiaries from and
after the filing of the Press Release without the express written consent of
such Purchasers. If a Purchaser has, or believes it has, received any such
material, nonpublic information regarding the Company or any of its subsidiaries
from the Seller, the Company, any of its subsidiaries or any of the respective
officers, directors, or agents, other than as requested in writing by such
Purchaser, it may provide Seller and the Company with written notice thereof.
The Seller shall cause the Company, within five (5) Trading Days of receipt of
such notice, cause the Company to make public disclosure of such material,
nonpublic information. Subject to the foregoing, neither the Seller, the
Company, its subsidiaries nor any Purchaser shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of any Purchaser, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations, including the applicable rules and regulations of the Principal
Market (provided that in the case of clause (i) the Seller shall cause the
Company to consult with each Purchaser in connection with any such press release
or other public disclosure prior to its release). Without the prior written
consent of any applicable Purchaser, neither the Company nor any of its
subsidiaries or affiliates shall disclose the name of such Purchaser in any
filing, announcement, release or otherwise, unless such disclosure is required
by law or regulation.
 
- 8 -

--------------------------------------------------------------------------------


 
5.2  Fees.
 
The Seller shall reimburse Hudson Bay Fund LP (a Purchaser) or its designee(s)
for all reasonable costs and expenses, incurred in connection with the
transactions contemplated hereby (including all reasonable legal fees and
disbursements in connection therewith, documentation and implementation of the
transactions contemplated hereby and due diligence in connection therewith) in
an amount not to exceed $25,000, which amount may be withheld by such Purchaser
from its Purchase Price at the Closing. The Seller shall be responsible for the
payment of any placement agent's fees, financial advisory fees, or broker's
commissions (other than for Persons engaged by any Purchaser) relating to or
arising out of the transactions contemplated hereby, including, without
limitation, any fees or commissions payable to the Agent. The Seller shall pay,
and hold each Purchaser harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney's fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
 
5.3  Escrow.
 
Simultaneously, with the execution of this Agreement, the Seller, the Purchasers
and Tri-State Title & Escrow, LLC, as escrow agent (the "Escrow Agent"), shall
execute and deliver an escrow agreement, in the form attached hereto as Exhibit
A (the "Escrow Agreement"), pursuant to which the Seller shall, promptly, but in
no event later than two (2) Trading Days after the date hereof, deliver the
Purchased Shares (i) duly manually endorsed for transfer on the back of such
certificate or on a stock power to be attached to such, in each case duly
executed in the name that appears on the face of such certificate and (ii)
including a Medallion Guarantee stamp placed below the signature on any
accompanying stock power (unless such Medallion Guarantee is waived by the
Company and Company's transfer agent). The Escrow Agreement will also contain
provisions for 10% of the Purchase Price to be paid by the Purchasers to be
delivered to the Escrow Agent at Closing to be held in an account (the "Escrow
Account") pursuant to the terms of the Escrow Agreement.
 
5.4  Best Efforts.
 
Each party shall use its best efforts timely to satisfy each of the covenants
and conditions to be satisfied by it as provided in Sections 4 and 5 of this
Agreement.


5.5 Registration Rights Agreement.
 
Simultaneously, with the execution of this Agreement, the Seller and the
Purchasers shall enter into the Registration Rights Agreement annexed hereto as
Exhibit B (the "Registration Rights Agreement").
 
5.6 Removal of Legends.
 
The Seller shall cause the Company upon receipt of a representation letter from
the Purchaser that it is not an "affiliate" of the Company for purposes of Rule
144 of the Securities Act, to remove all restrictive securities law legends on
the Purchased Shares upon request of any Purchaser from and after the six month
anniversary of the Closing Date, and shall cause the Company to take all steps
necessary to facilitate the resale of the Purchased Shares by the Purchasers
pursuant to Rule 144 under the Securities Act, including issuing all necessary
legal opinions.
 
- 9 -

--------------------------------------------------------------------------------


 
ARTICLE VI
MISCELLANEOUS PROVISIONS
 
6.1  Securities Filings.
 
The Seller shall make any filings with the Securities and Exchange Commission
required to be filed by the Seller pursuant to the Securities Exchange Act of
1934, as amended (the "Exchange Act") with respect sale of the Purchased Shares
contemplated hereby within the time periods required for such filings under the
Exchange Act.
 
6.2  Governing Law; Jurisdiction; Jury Trial.
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. The Seller hereby appoints Guzov Ofsink,
LLC, 600 Madison Avenue, 14th Floor, New York, New York 10022, as its agent for
service of process in New York. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
6.3  Headings.
 
The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.
 
6.4  Severability.
 
If any provision of this Agreement is prohibited by law or otherwise determined
to be invalid or unenforceable by a court of competent jurisdiction, the
provision that would otherwise be prohibited, invalid or unenforceable shall be
deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
- 10 -

--------------------------------------------------------------------------------


 
6.5  Entire Agreement; Amendments.
 
This Agreement supersedes all other prior oral or written agreements among the
Purchasers and the Seller, their affiliates and persons acting on their behalf
with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Seller nor the Purchasers
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Seller and the Purchasers. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.
 
6.6  Notices.
 
Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (a) upon receipt, when delivered personally; (b) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (c) one business day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Seller:
 
Wo Hing Li
c/o China Precision Steel, Inc.
8th Floor, Teda Building
87 Wing Lok Street
Sheung Wan
Hong Kong, The People's Republic of China
Telephone: +852-2543-8223
Facsimile: +021-59940382


with a copy to (for information purposes only):


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention: Darren L. Ofsink, Esq.
Telephone: (212) 371-8008
Facsimile: (212) 688-7273
 
- 11 -

--------------------------------------------------------------------------------




If to the Purchasers:
 
Hudson Bay Fund LP
120 Broadway, 40th Floor
New York, New York 10271
Attention: Yoav Roth
Telephone: (212) 571-1244
Facsimile: (212) 571-1279


Hudson Bay Overseas Fund LTD
120 Broadway, 40th Floor
New York, NY 10271
Attention: Yoav Roth
Telephone: (212) 571-1244
Facsimile: (212) 571-1279


with a copy to (for information purposes only):
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (a) or (c) above, respectively.
 
6.7  Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. Neither the Seller nor the Purchasers
shall assign this Agreement or any of their respective rights or obligations
hereunder without the prior written consent of the other party.
 
6.8  No Third Party Beneficiaries.
 
This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.
 
- 12 -

--------------------------------------------------------------------------------


 
6.9  Survival.
 
Unless this Agreement is terminated by mutual consent of the Seller and the
Purchasers, the representations and warranties of the Seller and the Purchasers
contained in Articles II and III shall survive the Closing Date and the delivery
of the Purchased Shares.
 
6.10  Further Assurances.
 
Each party shall use its commercially reasonable efforts to do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
6.11  No Strict Construction.
 
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.
 
[The remainder of the page is intentionally left blank]
 
 
- 13 -

--------------------------------------------------------------------------------


 



IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first written above.
 
 

  SELLER:                 WO HING LI                     PURCHASERS:      
HUDSON BAY FUND, LP  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:
 
 

        HUDSON BAY OVERSEAS FUND, LTD.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:
   

 
- 14 -

--------------------------------------------------------------------------------


 
Schedule I


Purchased Shares




Hudson Bay Fund, LP
1,515,668
Hudson Bay Overseas Fund, Ltd.
2,009,142

 
 
- 15 -

--------------------------------------------------------------------------------


 
Exhibit A
 
 
 
- 16 -

--------------------------------------------------------------------------------





